DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 6/29/2021 has been entered. Applicant has amended claims 1, 7, 11, 14 and 18 and canceled claims 2-4, 8-11 and 15-17. Currently claims 1, 5-7, 11-14 and 18-20 are pending in this application.

 Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that:

    PNG
    media_image1.png
    357
    644
    media_image1.png
    Greyscale


In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please note that current claim language only recites not transmitting and displaying first GUI associated with the first application and does not require not displaying anything relating to the application and as if the application were not even opened on the display. Please further note that GUI of application 115 is not transmitted and displayed on the remote computer and only a replacement image is transmitted and displayed, replacement image is not a GUI associated with a first application, and there is no indication in Schmieder reference that replacement image is in any way associated with the first application. As a result, the arguments are not persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 11 and 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmieder et al. (US 2007/0061399 A1), hereinafter, “Schmieder” in view of Thiyagarajan et al. (US 2015/0278534 A1), hereinafter, “Thiyagarajan”.
Regarding Claims 7 and 14, Schmieder discloses information handling system (IHS) (See, Fig. 1A) and a corresponding method, comprising: 
a processing system (See, Fig. 1A, Numeral 100); and 
a memory system that is coupled to the processing system and that includes instruction that, when executed by the processing system, cause the processing system (See, Paragraph 0042 and 0044) to provide a display information protection engine that is configured to: 
provide a plurality of information for display on a display screen (See, Fig. 1A, Numerals 105, 110 and 115, display is displaying two application windows); 
determine that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy (See, Paragraph 0030, “An additional aspect of the principles described above is that data filtration can be tracked in kernel-mode by the driver interface and/or corresponding drivers, rather than in user-mode via the application(s). As such, the various drivers can act essentially as synchronizing and funneling agents that render when an application receives an identification that it is supposed to be shared or unshared, that designation can be immediately associated with the application's outgoing data (e.g., 120, 121), and further directed to mirror driver 135 as well as driver interface 125. At the moment mirror driver 135 receives an indication that application data is not to be shared, mirror driver 135 can immediately draw or replace content to be obscured with some default image in sender-side bitmap 137a”); 
detect a display information protection event, wherein the detecting the display information protection event includes determining that an instruction has been received to share the display screen through a network (See, Fig. 1A and Paragraph 0022, “As shown in FIG. 1A, for example, a sending computer 100 communicates application data to receiving computer 150 over a network 140. For example, the receiving computer 150 (e.g., a client computer system) connects with sending computer 100 (e.g., a server computer system) to share various resources, such as application 110, which receiving computer 150 will display locally at display 155. Alternatively, an end user at sending computer 100 shares a display screen with an end user at receiving computer 150, where the sending computer 100 display screen 105 includes a view of application 110 data as well as application 115 data. In any event, at least a portion of what is viewable at sending computer 100 display screen 105 is intended to be viewable at receiving computer 150 display screen 155”); and 
obfuscate (See, Fig. 1A, Sending computer providing replacement image 131 in place of display window of application 115), in response to determining that the first subset of a plurality of information is defined by the display information protection policy 
wherein the computing device includes a first application that provides the first subset of the plurality of information for display on the display screen provided by the computing device (See, Fig. 1A, Numerals 105 and 115 and Paragraphs 0011, 0022, 0037), and wherein the computing device includes a second application that provides the second subset of the plurality of information for display on the display screen provided by the computing device (See, Fig. 1A, Numerals 105 and 110 and Paragraphs 0011, 0022, 0037), and
wherein the obfuscating the first subset of the plurality of information as part of the sharing of the display screen provided by the computing device through the network 
Schmieder does not explicitly disclose parsing the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based on the recognition operation and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy.
Thiyagarajan discloses system for obscuring graphical output on the remote displays wherein the system is configured for parsing the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based on the recognition operation and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy (See, Paragraphs 0013, 0067, 0069 and Claim 3).

	Regarding Claims 11 and 18, the rejection of claims 7 and 14 is incorporated and Schmieder further discloses wherein the providing the second subset of the plurality of information for display as part of the sharing of the display screen through the network includes transmitting a second GUI associated with the second application for display as part of the sharing of the display screen through the network (See, Fig. 1A, Numeral 137B & 120 within 137B).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmieder in view of Anderson et al. (US 2010/0205667 A1), hereinafter, “Anderson” and further in view of Thiyagarajan.
Claim 1, Schmieder discloses a display information security system, comprising: 
a computing device, wherein the computing device is configured to:
provide a plurality of information for display on a display screen provided by the computing device (See, Fig. 1A, Numerals 105, 110 and 115, display is displaying two application windows); 
determine that a first subset of the plurality of information that has been provided for display on the display screen provided by the computing device is defined by the first display information protection policy (See, Paragraph 0030, “An additional aspect of the principles described above is that data filtration can be tracked in kernel-mode by the driver interface and/or corresponding drivers, rather than in user-mode via the application(s). As such, the various drivers can act essentially as synchronizing and funneling agents that render and send images based on an immediate understanding of what is or is not to be shared. For example, when an application receives an identification that it is supposed to be shared or unshared, that designation can be immediately associated with the application's outgoing data (e.g., 120, 121), and further directed to mirror driver 135 as well as driver interface 125. At the moment mirror driver 135 receives an indication that application data is not to be shared, mirror driver 135 can immediately draw or replace content to be obscured with some default image in sender-side bitmap 137a”); 
detect a display information protection event, wherein the detecting the display information protection event includes determining that an instruction has been received to share the display screen provided by the computing device through a network (See, 
 obfuscate (See, Fig. 1A, Sending computer providing replacement image 131 in place of display window of application 115), in response to determining that the first subset of a plurality of information is defined by the first display information protection policy (See, Paragraph 0030) and detecting the display information protection event that includes the instruction to share the display screen provided by the computing device through the network (See, Paragraph 0022), the first subset of the plurality of information as part of the sharing of the display screen provided by the computing device through the network, while providing a second subset of the plurality of information for display as part of the sharing of the display screen provided by the computing device through the network (See, Paragraph 0027, “In this case, however, mirror driver 135 draws an image in sender-side bitmap 137a corresponding to data 120 (i.e., "Application 110"); and, based on the new instructions in message 123, prepares an alternative replacement image 131 in sender-side bitmap 137a in place of obscured 
wherein the computing device includes a first application that provides the first subset of the plurality of information for display on the display screen provided by the computing device (See, Fig. 1A, Numerals 105 and 115 and Paragraphs 0011, 0022, 0037), and wherein the computing device includes a second application that provides the second subset of the plurality of information for display on the display screen provided by the computing device (See, Fig. 1A, Numerals 105 and 110 and Paragraphs 0011, 0022, 0037), and
wherein the obfuscating the first subset of the plurality of information as part of the sharing of the display screen provided by the computing device through the network includes not transmitting a first Graphical User Interface (GUI) associated with the first application as part of the sharing of the display screen provided by the computing device through the network such that the sharing of the display screen provided by the computing device appears on an endpoint display screen as if the first GUI associated with the first application is not presented on the display screen provided by the computing device (See, Fig. 1A, Numerals 137A, 131 and 155 and Paragraphs 0023, 0027 and 0028).
Schmieder disclose using user-mode and kernel-mode display information protection policies that are stored locally and a result, Schmieder does not explicitly 
Anderson disclose a server device that stores a plurality of display information protection policies (See, Fig. 9, Numeral 9010); and a computing device that is coupled to the server device (See, Fig. 9, Numerals 9090, 9070, 0950 and 9030), wherein the computing device is configured to: receive, from the server device a first display information protection policy included in the plurality of display information protection policies; store the first display information protection policy (See, Paragraphs 0048, 0079 and 0080, security policies governing privacy mode that dictate if the display data needs to obscured is being sent by the central server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the system of Schmieder, a server device that stores a plurality of display information protection policies; and a computing device that is coupled to the server device, wherein the computing device is configured to: receive, from the server device, a first display information protection policy included in the plurality of display information protection policies; store the first display information protection policy as taught by Anderson in order to provide centralized policy server in locations “such as in corporate or government use, centralized control of security policies, and associated control of individual device settings, is desirable to prevent individual users taking actions that endanger the 
Schmieder does not explicitly disclose parsing the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based on the recognition operation and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy.
Thiyagarajan discloses system for obscuring graphical output on the remote displays wherein the system is configured for parsing the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based on the recognition operation and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy (See, Paragraphs 0013, 0067, 0069 and Claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to parse, in the system of Schmieder, the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based 
Regarding Claim 5, the rejection of claim 1 is incorporated and the combination of Schmieder, Anderson and Thiyagarajan further discloses wherein the providing the second subset of the plurality of information for display as part of the sharing of the display screen provided by the computing device through the network includes transmitting a second GUI associated with the second application for display as part of the sharing of the display screen provided by the computing device through the network (See, Schmieder, Fig. 1A, Numeral 137B & 120 within 137B).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmieder in view of Thiyagarajan and further in view of Anderson.
Regarding Claims 12 and 19, the rejection of claims 7 and 14 is incorporated and the combination of Schmieder and Thiyagarajan disclose using user-mode and kernel-mode display information protection policies that are stored locally and a result, the combination of Schmieder and Thiyagarajan does not explicitly disclose wherein the display information protection engine is configured to: receive the display information 
Anderson discloses receiving the display information protection policy from a management server; and storing the display information protection policy in a database provided by a storage system (See, Paragraphs 0048, 0079 and 0080, security policies governing privacy mode that dictate if the display data needs to obscured is being sent by the central server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, in the system of Schmieder and Thiyagarajan, the display information protection policy from a management server; and storing the display information protection policy in a database provided by a storage system as taught by Anderson in order to provide centralized policy server in locations “such as in corporate or government use, centralized control of security policies, and associated control of individual device settings, is desirable to prevent individual users taking actions that endanger the organization's data security” (See, Anderson, Paragraph 0080) so that when the employees of such organizations share their screen to other as taught by Schmieder, an centralized policy could protect the organizational data that need security.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmieder in view of Anderson and Thiyagarajan and further in view of Rothman et al. (US 2015/0220737 A1), hereinafter, “Rothman”.
Regarding Claim 6, the rejection of claim 1 is incorporated and the combination of Schmieder, Anderson and Thiyagarajan does not explicitly disclose a secure storage 
Rothman discloses a secure storage system that is included in the computing device and that stores the first display information protection policy, wherein the computing device is configured to authenticate to the secure storage system to retrieve the first display information protection policy (See, Paragraphs 0024 and 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Schmieder, Anderson and Thiyagarajan, a secure storage system that is included in the computing device and that stores the first display information protection policy, wherein the computing device is configured to authenticate to the secure storage system to retrieve the first display information protection policy as taught by Rothman in order to verify, authenticate, or otherwise secure access to the display information protection policy (See, Rothman, Paragraph 0024).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmieder in view of Anderson and Thiyagarajan and further in view of Rothman et al. (US 2015/0220737 A1), hereinafter, “Rothman”.
Regarding Claims 13 and 20, the rejection of claims 12 and 19 is incorporated and the combination of Schmieder, Thiyagarajan and Anderson fails to disclose wherein the display information protection engine is configured to: authenticate to the storage system to retrieve the display information protection policy.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Schmieder, Thiyagarajan and Anderson, a secure storage system that is included in the computing device and that stores the first display information protection policy, wherein the computing device is configured to authenticate to the secure storage system to retrieve the first display information protection policy as taught by Rothman in order to verify, authenticate, or otherwise secure access to the display information protection policy (See, Rothman, Paragraph 0024).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 12-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11, 13, 14, 18 and 20 of U.S. Patent No. 10,572,694 in view of Schmieder and Thiyagarajan.
based on the recognition operation and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy and wherein the detecting the display information protection event includes determining that an instruction has been received to share the display screen provided by the computing device through a network; and obfuscate, in response to determining that the first subset of a plurality of information is defined by the first display information protection policy and detecting the display information protection event that includes the instruction to share the display screen provided by the computing device through the network, the first subset of the plurality of information as part of the sharing of the display screen provided by the computing device through the network, while providing a second subset of the plurality of information for display as part of the sharing of the display screen provided by the computing device through the network, wherein the computing device includes a first application that provides the first subset of the plurality of information for display on the display screen provided by the computing device, and wherein the computing device includes a second application that provides the second subset of the plurality of information for display on the display screen provided by the computing device, and wherein the obfuscating the first subset of the plurality of information as part of the sharing of the display screen provided by the computing device through the network 
Schmieder discloses detecting a display information protection event, wherein the detecting the display information protection event includes determining that an instruction has been received to share the display screen through a network (See, Fig. 1A and Paragraph 0022); 
obfuscate (See, Fig. 1A, Sending computer providing replacement image 131 in place of display window of application 115), in response to determining that the first subset of a plurality of information is defined by the display information protection policy (See, Paragraph 0030) and detecting the display information protection event that includes the instruction to share the display screen through the network (See, Paragraph 0022), the first subset of the plurality of information as part of the sharing of the display screen through the network, while providing a second subset of the plurality of information for display as part of the sharing of the display screen through the network (See, Paragraph 0027),
wherein the computing device includes a first application that provides the first subset of the plurality of information for display on the display screen provided by the computing device (See, Fig. 1A, Numerals 105 and 115 and Paragraphs 0011, 0022, 0037), and wherein the computing device includes a second application that provides 
wherein the obfuscating the first subset of the plurality of information as part of the sharing of the display screen provided by the computing device through the network includes not transmitting a first Graphical User Interface (GUI) associated with the first application as part of the sharing of the display screen provided by the computing device through the network such that the sharing of the display screen provided by the computing device appears on an endpoint display screen as if the first GUI associated with the first application is not presented on the display screen provided by the computing device (See, Fig. 1A, Numerals 137A, 131 and 155 and Paragraphs 0023, 0027 and 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine display information protection event that includes instruction to share display screen to another device and obfuscate a portion of device upon detection and a policy as taught by Schmieder so that sensitive information can be obscured without necessarily requiring any significant processing action from the client computer system when sharing screen with another device (See, Paragraph 0010).
Thiyagarajan discloses system for obscuring graphical output on the remote displays wherein the system is configured for parsing the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to parse the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based on the recognition operation and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy as taught by Thiyagarajan so that the system not only find and obscure application during the remote display but also obscure subset of application (contents within the application) or region of graphical output based on filtering parameters which gives user more control over privacy control wherein the user may want to share the application but may not want to share all elements of the application from the remote view.
With regards to Claims 5, 11 and 18, Schmieder further discloses wherein the providing the second subset of the plurality of information for display as part of the sharing of the display screen through the network includes transmitting a second GUI associated with the second application for display as part of the sharing of the display screen through the network (See, Fig. 1A, Numeral 137B & 120 within 137B).
.

Claims 1, 5-7, 12-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 13, 14, 17 and 20 of U.S. Patent No. 9,953,191 in view of Schmieder and Thiyagarajan.
Claims 1, 7 and 14 requires following additional limitations: parsing the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based on the recognition operations and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy and wherein the detecting the display information protection event includes determining that an instruction has been received to share the display screen provided by the computing device through a network; and obfuscate, in response to determining that the first subset of a plurality of information is defined by the first display information protection policy and detecting the display information protection event that includes the instruction to share the display screen provided by the computing device through the network, the first subset of the plurality of information as part of the sharing of the display screen provided by the computing device through the network, while providing a second subset of the plurality of information for display as part of the sharing of the display screen provided by the computing device through the network, wherein the computing device includes a first 
Schmieder discloses detecting a display information protection event, wherein the detecting the display information protection event includes determining that an instruction has been received to share the display screen through a network (See, Fig. 1A and Paragraph 0022); and 
obfuscate (See, Fig. 1A, Sending computer providing replacement image 131 in place of display window of application 115), in response to determining that the first subset of a plurality of information is defined by the display information protection policy (See, Paragraph 0030) and detecting the display information protection event that includes the instruction to share the display screen through the network (See, Paragraph 0022), the first subset of the plurality of information as part of the sharing of the display screen through the network, while providing a second subset of the plurality 
wherein the computing device includes a first application that provides the first subset of the plurality of information for display on the display screen provided by the computing device (See, Fig. 1A, Numerals 105 and 115 and Paragraphs 0011, 0022, 0037), and wherein the computing device includes a second application that provides the second subset of the plurality of information for display on the display screen provided by the computing device (See, Fig. 1A, Numerals 105 and 110 and Paragraphs 0011, 0022, 0037), and
wherein the obfuscating the first subset of the plurality of information as part of the sharing of the display screen provided by the computing device through the network includes not transmitting a first Graphical User Interface (GUI) associated with the first application as part of the sharing of the display screen provided by the computing device through the network such that the sharing of the display screen provided by the computing device appears on an endpoint display screen as if the first GUI associated with the first application is not presented on the display screen provided by the computing device (See, Fig. 1A, Numerals 137A, 131 and 155 and Paragraphs 0023, 0027 and 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine display information protection event that includes instruction to share display screen to another device and obfuscate a portion of device upon detection and a policy as taught by Schmieder so that sensitive information can be obscured without necessarily requiring any significant processing 
Thiyagarajan discloses system for obscuring graphical output on the remote displays wherein the system is configured for parsing the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based on the recognition operation and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy (See, Paragraphs 0013, 0067, 0069 and Claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to parse the plurality of information that is provided for display on the display screen to provided parsed information, performing recognition operations on the parsed information to recognize a parsed information format of the parsed information and determining, based on the recognition operation and the parsed information format, that a first subset of the plurality of information that has been provided for display on the display screen is defined by a display information protection policy as taught by Thiyagarajan so that the system not only find and obscure application during the remote display but also obscure subset of application (contents within the application) or region of graphical output based on filtering parameters which gives user more control over privacy control wherein the user may want to share the application but may not want to share all elements of the application from the remote view.

Claims 6, 12, 13, 19 and 20 recites similar limitations that are covered by claims 1, 10, 13, 17 and 20 of U.S. Patent No. 9,953,191.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435